ACCEPTED
                                                                                            06-14-00148-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       5/19/2015 3:39:03 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                               NO. 06-14-00148-CR

                                                                      FILED IN
KEVIN FAHRNI,                           §                     6th COURT
                                                         ON APPEAL      OF APPEALS
                                                                     FROM    THE
                                                                  TEXARKANA, TEXAS
    Appellant                           §
                                                                5/19/2015 3:39:03 PM
                                        §                 5th JUDICIAL    DISTRICT
                                                                   DEBBIE AUTREY
VS.                                     §                               Clerk
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS



       MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and pursuant to Texas Rules of Appellate Procedure and hereby

requests a thirty (30) day extension of the time period for the filing of the State’s

Brief and in support of the same should show the Court as follows:

                                         I.

1. This case is pending from the 5TH Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Kevin Fahrni, Cause No. 10F0484-005.

3. Appellant was found guilty to the offense of Aggravated Sexual Assault Robbery

and sentenced to fifty (50) years in the Institutional Division of the Texas

Department of Criminal Justice.
5. Appellant’s Brief was filed on April 17, 2015 making the State’s Brief originally

due on or about May 18, 2015.

6. The State not previously requested an extension of time for filing a brief.

7. The State’s attorney handling this case on appeal resigned from the Bowie County

District Attorney’s office, effective May 15, 2015. This case was re-assigned, and is

now being handled on appeal by the undersigned State’s attorney. Due to the re-

assignment, the undersigned has not had adequate opportunity to review the record

in this appeal and complete the State’s brief.

                                          II.

The State’s attorney has been diligent in pursuing this appeal and is not seeking this

extension for the purpose of delay.

                                       PRAYER

WHEREFORE, on the bases of Rule 73 of the Texas Rules of Appellate Procedure,

the State respectfully requests this Court to grant the Motion for Extension of Time

for the filing of the State’s Brief.

                                        Respectfully submitted,

                                        __/s/ Lauren N. Sutton______
                                        LAUREN N. SUTTON
                                        Texas Bar No. 24079421
                                        601 Main Street
                                        Texarkana, TX 75501
                                        ASSISTANT DISTRICT ATTORNEY
                         CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Alwin Smith, counsel

for Appellant, on this the 19th day of May, 2015.

                                                    __/s/ Lauren N. Sutton______
                                                    LAUREN N. SUTTON